Citation Nr: 0917845	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bladder cancer as due 
to ionizing radiation and/or chemical exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1950 to December 1970 and was discharged 
from the reserves in January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, in pertinent part, denied service 
connection for bladder cancer based on exposure to ionizing 
radiation and chemicals during active service.  In September 
2003, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing held in San 
Antonio; a copy of the transcript has been associated with 
the claims file.

This appeal was previously remanded for additional 
development in January 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

By way of history, the Board notes that, in January 2002, the 
Veteran filed a claim for service connection for bladder 
cancer, to include as due to radiation exposure and/or 
chemical exposure.  He asserted that, during his active 
service as a Nuclear Weapons Specialist at the Medina Base in 
Texas, he was exposed to radiation and chemicals which lead 
to his development of bladder cancer in 1984.  The Veteran's 
personnel records show that he worked as a Nuclear Weapons 
Technician for 16 years during active service, including 
being stationed at Medina Base in Texas from July 1955 to 
April 1961.  From April 1961 to December 1970, the Veteran 
was stationed in Taiwan, California, and Colorado and 
continued to work as a Nuclear Weapons Technician.  In an 
October 2002 statement he indicated that he was exposed to 
the following: trichloroethylene, toluene, zinc chromate, 
methelethelketone, plutonium, berrilium, zinc, uranium, and 
aluminum.

Service connection for a condition claimed to be attributable 
to ionizing radiation exposure during service may be 
established in one of three ways: (a) presumptively service 
connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) for radiation-exposed veterans, (b) directly 
service connected after specified development procedures are 
conducted under the special framework of 38 C.F.R. § 3.311 if 
the claimed condition is a radiogenic disease, or (c) 
directly service connected by showing that the disease was 
incurred during or aggravated by service.  

A Veteran is entitled to special development under 38 C.F.R. 
§ 3.311 if the Veteran has a radiogenic disease as listed 
under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease 
manifested during certain specified periods as defined under 
38 C.F.R. § 3.311(b)(5).  Bladder cancer is listed as a 
radiogenic disease, and the Veteran's bladder cancer 
manifested more than 5 years after service, satisfying 
38 C.F.R. § 3.311(b)(5).  As the Veteran did not claim 
exposure due to atmospheric nuclear weapons test 
participation nor Hiroshima and Nagasaki occupation, his 
development falls under 38 C.F.R. § 3.311(a)(2)(iii) for 
other exposure claims.  Under such development a request must 
be made for any available records concerning the Veteran's 
exposure to radiation, which includes (but is not limited to) 
the Veteran's DD Form 1141, service treatment records, and 
other records which may contain information pertaining to the 
Veteran's radiation dose exposure in service.  All records 
are then to be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate, 
to the extent feasible.  In this case, after such 
development, if it is determined that the Veteran was exposed 
to ionizing radiation, he subsequently developed bladder 
cancer, which became manifest 14 years after service, then 
the claim should be forwarded to the Under Secretary for 
Benefits for consideration of the claim.  The Under Secretary 
for Benefits, after a consideration of the factors of the 
case, may then request an advisory medical opinion from the 
Under Secretary for Health.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

When this claim was remanded in January 2005, the Board 
issued nine directives to the RO, to afford the Veteran 
special development under 38 C.F.R. § 3.311, as described 
above.  Due to the nature of the appeal, the nine directives 
in the January 2005 remand also prescribed a sequential order 
in which the directives should be completed.  In compliance 
with instructions nos. 1, 2 and 4, the AMC provided notice 
required by 38 C.F.R. § 3.159(b) (2008); obtained copies of 
all available service personnel records for the Veteran's 
assignments and duties from February 1950 through December 
1970; and requested that, if possible, the Veteran provide a 
detailed statement regarding the chemicals he was exposed to 
in service and to provide corroborating statements from 
alternative sources.

However, instruction no. 3, which directed the RO to develop 
the Veteran's claim beginning with contacting the National 
Personnel Records Center (NPRC), the Air Force, and the 
Department of Energy (DOE) to obtain all possible radiation 
and chemical exposure information for the Veteran, was not 
completed.  This instruction further explained that the RO 
should attempt to obtain and consider any relevant 
information regarding the Veteran's exposure, based on 
information relating to contractor and DOE employee exposures 
at the Medina Modification Facility in Texas.  As the Veteran 
has indicated he worked along side DOE employees and 
contractors at Median, DOE information on possible exposures 
would be relevant to the Veteran's claim.  There is no 
indication in the claims file that the AMC attempted to 
obtain information or evidence from the DOE regarding any 
radiation or chemical exposure information they may have 
collected in connection with the Medina Modification 
Facility.  On remand, an attempt to obtain information from 
the DOE regarding ionizing radiation exposure and chemical 
exposure from the Medina facility for the time period from 
1955 to 1961 should be made.

Unfortunately, because of the sequential nature of the 
directives, the failure to comply with instruction no. 3 
affected the accuracy of the application of instructions 5 
through 9.  Instruction no. 5 directed the RO to forward 
information, some collected as a result of instructions nos. 
2 through 4, to the Under Secretary for Health for 
preparation of a dose estimate of the Veteran's total 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2) 
(2008).  

On September 27, 2006, the AMC referred the Veteran's claims 
file to the Under Secretary of Health for consideration of 
radiation exposure during service, noting that the Veteran 
was claiming service connection for bladder cancer, to 
include as due to exposure to radiation and/or chemicals.  
The October 27, 2006 response from the Chief Public Health 
and Environmental Hazards Officer (Officer) noted that the 
only records available regarding the Veteran's exposure were 
a DD Form 1141, which gave an estimate of occupational 
exposure from January 1962 to April 1963, and a letter from 
the Air Force Center for Radiation Dosimetry, which gave an 
estimate of occupational exposure from January 1963 to 
February 1965.  The Officer did not have the benefit of 
review of any DOE information that could have been gathered 
regarding the Veteran's occupational exposure to radiation or 
chemicals from October 1955 to April 1961.  Also, the Officer 
suggested in his October 2006 memorandum that the AMC contact 
the Air Force Medical Operating Agency to attempt to obtain a 
radiation dose estimate for the Veteran's entire period of 
service, and that, if this number was a nonzero to return the 
file to the Office of the Under Secretary of Health.  While 
instruction no. 3 had directed VA to collect such radiation 
dose estimates from the Air Force prior to forwarding the 
information to the Under Secretary of Health, the AMC made an 
attempt to acquire this information after the Officer 
requested that it do so.  An April 2008 response from the 
Deputy Chief of the Radiation Protection Division of the Air 
Force (Deputy Chief) provided the Veteran's total effective 
dose equivalent for the period from January 1, 1963 to 
February 3, 1965.  As this dose equivalent was 0.00 REM, and 
still not for the Veteran's entire period of service or for 
his period of service when he was stationed at Medina, the VA 
did not forward this information back to the Officer for 
additional review.  The Deputy Chief noted that his office 
had sent an inquiry to the Air Force Safety Center requesting 
information regarding the Veteran's radiation exposure 
history, and stated that he would forward any evidence he 
received from this inquiry.  The claims file does not reflect 
that there was ever a response from the Deputy Chief with 
follow-up evidence.  The VA then sent its own direct requests 
to the Air Force Safety Center for information.  The VA's two 
requests to the Air Force Safety Center went unanswered.  The 
VA then attempted to follow-up with an employee the Deputy 
Chief had indicated should be their contact person for this 
case, and again received to response.  On remand, further 
attempts to acquire radiation dose estimates for the 
Veteran's entire period of service should be made.  Also, on 
remand, any additional information acquired from the DOE or 
the Air Force Safety Center regarding the Veteran's potential 
exposure to ionizing radiation should be included in the 
information forwarded to the Under Secretary for Health. 

Additionally, before sending the claims file to the Under 
Secretary for Health for preparation of a probable dose 
estimate, VA should obtain from the Internet, and associate 
with the claims file, information related to radiation and 
chemical exposure at the Medina facility located at the 
following websites: 
http://www.cdc.gov/noish/OCAS/medina.html; and 
http://www.cdc.gov/niosh/ocas/medina.html.

Subsequent to the Officer providing a dose estimate, the AMC 
should have forwarded the Officer's dose estimate and opinion 
(as well as the claims file) to the Under Secretary for 
Benefits for review as is required under 38 C.F.R. 
§ 3.311(c).  Regarding the Veteran's claim for service 
connection for bladder cancer as due to exposure to ionizing 
radiation-on remand, after the Under Secretary for Health 
establishes a dose estimate for the Veteran, the claims file 
and dose estimate should be forwarded to the Under Secretary 
for Benefits for consideration of the claim of entitlement to 
service connection for bladder cancer as due to exposure to 
ionizing radiation.  Only after such review should the Under 
Secretary for Benefits decide if a medical opinion from the 
Under Secretary for Health should be requested.

Instruction no. 7 directed VA to refer the Veteran's claims 
file to an appropriate specialist for a medical opinion.  It 
appears that the AMC considered the October 27, 2006 
memorandum from the Chief Public Health and Environmental 
Hazards Officer to be the specialist medical opinion.  Though 
the Officer's evaluation was in response to the AMC's 
September 27, 2006 memorandum to the Under Secretary of 
Health regarding the Veteran's radiation dose exposure, the 
evaluation included both a radiation dose estimate and an 
opinion on the likelihood of whether the Veteran's bladder 
cancer was caused by ionizing radiation or a list of 
chemicals (provided by the Veteran).  Again, this medical 
opinion did not have the benefit of any information that 
could have been provided by the DOE (regarding information on 
possible exposure rates to radiation or information regarding 
possible chemicals the Veteran was exposed to but that he 
possibly did not remember).  Also, the Officer's evaluation 
of Toulene does not address the December 2005 letter from Dr. 
I. M. Thompson, which included an abstract regarding ortho-
toluidine as a probable human carcinogen.  Instruction no. 7 
also directed that the specialist review the entire claims 
file, including the treatment records leading up to the 
Veteran's diagnosis of bladder cancer in 1984 and the 
accompanying pathological and treatment reports, and for the 
specialist to discuss the history, onset, and etiology of the 
Veteran's bladder cancer.  The Officer's evaluation of the 
Veteran's bladder cancer was limited to an evaluation of the 
estimated ionizing radiation exposure doses and a review of 
the specified chemicals.  There is no indication that the 
Veteran's claims file or treatment and pathology records were 
reviewed prior to an opinion on the probability of a nexus to 
service.  On remand, if the Under Secretary for Benefits does 
not inform the RO (here, to include the AMC) that the 
evidence supports the conclusion that it is likely the 
Veteran's disease resulted from radiation exposure, then a 
specialist should review the claims file in conjunction with 
the Veteran's claim for service connection for bladder cancer 
as due to exposure to chemicals.

Further, to ensure that all due process requirements are met, 
VA should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, on remand, VA should also ensure that its 
notice to the Veteran meets the requirements of 
Dingess/Hartman, as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, VA should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the U.S. Department of Energy 
to obtain all possible radiation and 
chemical exposure information relating to 
contractor and U.S. Department of Energy 
employee exposures at the Medina 
Modification Facility in Texas during the 
time that the Veteran was stationed 
there.

2.  Attempt to obtain a radiation dose 
estimate for the Veteran's entire period 
of service as a nuclear weapons 
specialist from the Air Force Safety 
Center.  If direct requests to the Air 
Force Safety Center go unanswered, 
attempt to follow-up with the Chief 
Radiation Protection Division, Air Force 
Medical Operating Agency regarding its 
request for radiation dose estimates from 
the Air Force Safety Center.

3.  After completion of 1 and 2 above, 
and before sending the claims file to the 
Under Secretary for Health for 
preparation of a probable dose estimate, 
obtain from the Internet, and associate 
with the claims file, information related 
to the Medina Facility in Texas from the 
following websites: 
http://www.cdc.gov/noish/OCAS/medina.html
; and 
http://www.cdc.gov/niosh/ocas/medina.html
.

4.  Send to the Veteran and his 
representative a letter requesting that 
he Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection on appeal 
that is not currently of record.  Ensure 
that the letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  The letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

5.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After completion of instructions 1 
through 5 above, forward the additional 
evidence, the Veteran's service treatment 
and personnel records, a copy of the 
Department of the Air Force's May 2002 
letter, the hearing transcript, and 
statements from the Veteran regarding 
exposure to the Under Secretary for 
Health for preparation of a dose estimate 
of the Veteran's total exposure to 
ionizing radiation, in accordance with 
the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii).

7.  After the Under Secretary for Health 
provides a probable dose estimate, 
forward any report and the Veteran's 
claims file to the Under Secretary for 
Benefits for review and consideration of 
the Veteran's claim for service 
connection for bladder cancer, in 
accordance with the provisions of 
38 C.F.R. § 3.311(c) (and (d), if 
warranted)).

8.  If the Under Secretary for Benefits 
informs the RO/AMC that there is no 
reasonable possibility that the Veteran's 
disease resulted from radiation exposure 
in service, refer the Veteran's claims 
file to an appropriate specialist for a 
medical opinion regarding whether the 
Veteran's bladder cancer is due to in-
service exposure to chemicals.  The 
specialist should review the entire 
claims file, including records leading to 
the 1984 diagnosis of the Veteran's 
bladder cancer and accompanying 
pathological and treatment reports, and 
must indicate in the examination report 
that such review was performed.  The 
examiner should discuss the history, 
onset, and etiology of the Veteran's 
bladder cancer and should opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder was incurred in, caused by, 
or was aggravated (worsened), as the 
result of some incident of active 
service, to include as due to exposure to 
toxic chemicals.  In rendering an 
opinion, the examiner should specifically 
address the Chief Public Health and 
Environmental Hazards Officer's October 
27, 2006 opinion, and the December 2005 
letter from Dr. I. M. Thompson regarding 
the probability that ortho-toliudine is a 
human carcinogen.

The complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be give, the 
examiner should state the reasons why.

9.  After completion of the foregoing, 
and after undertaking any further notice 
or development deemed warranted by the 
record, readjudicate the claim for 
service connection for bladder cancer, 
claimed as due to in-service exposure to 
ionizing radiation and/or chemicals under 
all theories, including direct service 
connection under the special framework of 
38 C.F.R. § 3.311 and direct service 
connection under the provisions of 
38 C.F.R. § 3.303 for diseases incurred 
during or aggravated by service.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



